 Case 1:18-cr-00767-VM Document 152 Filed 07/23/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                 7/23/2020
UNITED STATES OF AMERICA           :
                                   :    18 CR 767 (VM)
     - against -                   :
                                   :    ORDER
DAMIR PEJCINOVIC,                  :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     In an undated letter received by the Clerk of Court on

July 10, 2020, Defendant Damir Pejcinovic (“Pejcinovic”)

requests that the Court order his release on bail. (See

Attached Letter.) The Court construes Pejcinovic’s letter

as   a    motion   for    temporary    release     on   bail    from   the

Metropolitan Detention Center (“MDC”) pursuant to 18 U.S.C.

Section     3142(i)      (“Section    3142(i)”).    For   the     reasons

discussed below, the Court denies Pejcinovic’s request.

     Section 3142(i) provides that a court may “permit the

temporary release of [a pretrial defendant], in the custody

of a United States marshal or another appropriate person,

to the extent that the judicial officer determines such

release to be necessary for preparation of the person’s

defense or for another compelling reason.” Section 3142(i).

“In considering whether there is a compelling reason for a

defendant’s release under this provision, however, a court

must balance the reasons advanced for such release against



                                        1
 Case 1:18-cr-00767-VM Document 152 Filed 07/23/20 Page 2 of 6



the risks that were previously identified and resulted in

an order of detention.” United States v. Chambers, No. 20

CR 135, 2020 WL 1530746, at *1 (S.D.N.Y. Mar. 31, 2020)

(internal quotation marks omitted).

         Pejcinovic does not argue that temporary release is

necessary for preparation of his defense. Nor does he argue

that he has a condition that renders him at a high risk of

suffering serious illness from COVID-19. Rather, Pejcinovic

states that “the two lawyers that threw a Molotov cocktail

at   a    police         vehicle    with    two     office[r]s    inside”       were

granted bail. Pejcinovic appears to be referring to the

release on bail of a lawyer accused of throwing a Molotov

cocktail       at    an     unoccupied      police     car     during    protests

against police brutality and another lawyer who allegedly

acted as a getaway driver. See United States v. Mattis, No.

20-1713, slip op. at 3 (2d Cir. June 30, 2020) (affirming

the district court’s order releasing the defendants).

         The   Second        Circuit       deemed     the    release      of     the

defendants          in     Mattis     appropriate       because,        prior     to

committing      the        alleged    offenses,       the    defendants     “lived

lives fully in accordance with the law, dedicated those

lives     to   societal        betterment,”         “engaged     in   responsible

careers,” had strong family and community ties, and did not

engage in “extensive surreptitious planning” of the alleged


                                              2
 Case 1:18-cr-00767-VM Document 152 Filed 07/23/20 Page 3 of 6



offenses.   Id.    at     21,    23-24.   The     Court      of   Appeals         also

observed that violating the terms of release would have

substantial financial impact on the defendants’ family and

friends and ultimately concluded that the record contained

“no   indication    that    defendants         are       likely   to    engage     in

similar acts” in the future. Id. at 19, 24.

      Pejcinovic’s circumstances are not analogous. As this

Court   explained    when       denying   a     previous      Section        3142(i)

motion by Pejcinovic, various considerations indicate that

Pejcinovic is a flight risk: his “past non-compliance with

bail conditions and court orders, the substantial sentence

he may face if convicted in this case, his international

contacts    and    prior        international        travel,      that       he     is

currently in the process of removal proceedings, and the

complications      that    this     pandemic      presents        for    pretrial

supervision.” See “May 14, 2020 Order,” Dkt. No. 134, at 3-

4.    Additionally,       Pejcinovic       has       a     history      of     prior

offenses,    which        “indicate       his     dangerousness           to      the

community and weigh against his release.” Id. at 4 (citing

United States v. Jackson, 823 F.2d 4, 7 (2d Cir. 1987)).

      Pejcinovic provides no additional information at this

juncture that weighs in favor of release. In light of the

evidence indicating that Pejcinovic remains a flight risk

and a danger to the community, the Court concludes that


                                           3
 Case 1:18-cr-00767-VM Document 152 Filed 07/23/20 Page 4 of 6



Pejcinovic    has   not   provided   a   sufficiently    compelling

reason for temporary release.

     Accordingly, for the reasons discussed above, it is

hereby ORDERED that the motion so deemed by the Court as

filed by defendant Damir Pejcinovic for temporary release

on bail pursuant to 18 U.S.C. Section 3142(i) is DENIED.

Counsel for the Defendant is directed to mail this order to

the Defendant.

SO ORDERED.

Dated:   New York, New York
         23 July 2020




                                     4
Case 1:18-cr-00767-VM Document 152 Filed 07/23/20 Page 5 of 6
Case 1:18-cr-00767-VM Document 152 Filed 07/23/20 Page 6 of 6
